Order entered May 2, 1939, appointing A. Joseph Geist managing and liquidating partner of the firm of Bumstine & Geist and of the firm of Burnstine, Geist, Netter & Hirst, and of all the partnersMp and joint property, assets and effects of the plaintiff and the defendant Henry C. Burnstine, modified by striking from the third ordering paragraph thereof the words: “ including the business and affairs of Playland Holding Corp.,” and as so modified the order is affirmed, without costs. The Playland Holding Corp. is a separate entity and all its capital stock is owned by the plaintiff and the defendant Henry C. Bumstine. It was, therefore, improper to authorize and empower plaintiff as the managing and liquidating partner of the law firms to manage all the property, assets and effects of the corporation. Lazansky, P. J., Carswell, Johnston, Adel and Taylor, JJ., concur.